Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
This Office Action is in response to the preliminary amendment filed 06/08/2020. By this preliminary amendment,
Claims 1-20 have been canceled.
Claims 21-40 are newly introduced.
Claims 21-40 are pending.
This application is the continuation of U.S. Patent Application No. 15/992,112 filed May 
29, 2018, which is a continuation of U.S. Patent Application No. 15/458,166 filed March 14, 2017, now U.S. Patent No. 9,996,485, which is a continuation of U.S. Patent Application No. 14/874,324 filed October 2, 2015, now U.S. Patent No. 9,632,956, which is a continuation of U.S. Patent Application No. 13/499,029 filed March 29, 2012, now U.S. Patent No. 9,183,166.

Information Disclosure Statement
The IDS filed on 06/08/2020 is considered and initialed by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The Application has been amended as follows:
IN THE CLAIMS:
Please replace claim 33 as follows:
Claim 33:
The memory-control IC of claim 31 wherein attempt by the control circuitry to read a storage component expected to be present on the second memory module comprises at least one of (i) attempt by the control circuitry to read, from a non-volatile storage component
expected to be present on the second memory module, information that characterizes the
second memory module, or (ii) attempt by the control circuitry to write first data to and then
read the first data back from a dynamic random access memory (DRAM) IC expected to be
present on the second memory module.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/
/RYAN BERTRAM/Primary Examiner, Art Unit 2137